DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on November 15, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8 and 13.  
Claims 1, 4, 6-14, and 16-20 remain pending in this application.  
The rejections of claims 1, 8 and 13 under 35 USC 112, first paragraph, set forth in the previous Office Action are withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and US patent application publication by Jarvenpaa et al (US 2011/0019874 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Levola teaches an optical eyepiece for projecting an image, (please see Figure 14), wherein the optical eyepiece comprises an orthogonal pupil expander (OPE, 10, Figure 1 and 2a), that is comprised of one or more diffractive elements (please see paragraph [0047]), configured to diffract light associated with the image into a first portion of the light, (i.e. via diffraction), grating portion (21a) serves as the protrusions configured to deflect the light associated with the image into a second portion of the light such that an interference between the first portion of the light and the second portion of the light is obtained and an exit pupil expander (EPE, 30) optically coupled to the OPE and the protrusions.  The EPE (30), comprising one or more diffractive elements (please see paragraph [0047]), configured to diffract the first portion of the light and the second portion of the light into a light beam for projecting the image, (please see Figure 1 and 2a).  
This reference has met all the limitations of the claims.  It however does not explicitly that a striation of the image decreases as the obtained interference is decreased.  Nevertheless, identical structure as the instant application, the decrease of the striation of the image as the obtained interference decreases should be implicitly included.   Furthermore, since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions of Levola for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
Levola also teaches that the one or more diffractive elements of the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side. Levola does not teach explicitly that the one or more diffractive elements of the EPE are also positioned on the first side of the optical eyepiece.  Jarvenpaa et al in the same field of endeavor teaches an eyepiece with beam expanders wherein the exit pupil expander (230, Figures 5a and 5b) may alternatively be positioned at the same side or first side of the eyepiece, as the OPE (210).  It would then have been obvious to one skilled in the art to apply the teachings of Jarvenpaa et al to alternatively design the EPE to be positioned on the same side of the eyepiece as the OPE for the benefit of providing different design for the eyepiece for either designs (i.e. EPE one either side of the eyepiece) would function the same.  

With regard to claim 6, Levola in light of Konda et al teaches that the protrusions are configured to deflect the light into the second portion of the light such that a coherence of the light beam for projecting the image decreases as the obtained interference is decreased.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola, Konda et al and Jarvenpaa et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The optical eyepiece taught by Levola in combination with the teachings of Konda et al and Jarvenpaa et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 7, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of endeavor teaches that by orienting the grating or protrusions in different orientation, the generated light from the protrusions would have different polarization directions, (please see Figure 4).  One skilled in the art would have the common knowledge that the interference could be reduced among lights having different polarization states.  It would then have been obvious to one skilled in the art to modify the orientation of the protrusions to introduce polarization component to the light for the benefit of reducing the interference between the first and second portions of the light.  

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Levola (US 2010/02114659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and US patent application publication by Jarvenpaa et al (US 2011/0019874).
Claim 8 has been amended to necessitate the new grounds of rejection.  
Levola teaches an optical eyepiece for projecting an image (please see Figures 1, 2a, 3a and 14) wherein the optical eyepiece comprises an orthogonal pupil expander (OPE, 10), comprising one or more diffractive elements (please see paragraph [0047]), configured to diffract light associated with the image into a first portion of the light, a first protrusions (21a) configured to deflect the light associated with the image into a second portion of the light such that a first interference between the first portion of the light and the second portion of the light is obtained and a second protrusions (22a, Figure 3a) configured to deflect the first portion of the light into a third portion of the light such that a second interference between the first portion of the light and the third portion of the light is obtained, The optical eyepiece further comprises an exit pupil expander (EPE, 30) optically coupled to the OPE and first protrusion that the EPE comprising one or more diffractive elements (please see paragraph [0047]), configured to diffract the first potion of the light and the second portion of the light such that the diffracted first portion of the light, the diffracted second portion of the light and the third portion of the light provide a light beam for projecting the image.  
This reference has met all the limitations except it does not explicitly that a striation of the image decreases as the obtained first and second interference are decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art since the optical eyepiece taught by Levola has identical structure as the instant application as claimed, the 
Furthermore, since the occurrence of the striations is indeed the result of the interferences of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern of protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interferences of the light portions and therefore eliminating the striations of the image to improve the image quality.  
Levola also teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side.  Levola however does not teach explicitly that the one or more diffractive elements of the EPE are also positioned on the first side of the optical eyepiece.  Jarvenpaa et al in the same field of endeavor teaches an eyepiece with beam expanders wherein the exit pupil expander (230, Figures 5a and 5b) may alternatively be positioned at the same side or first side of the eyepiece as the OPE (210).  It would then have been obvious to one skilled in the art to apply the teachings of Jarvenpaa et al to alternatively design the EPE to be positioned on the same side of the eyepiece as the OPE for the benefit of providing different design for the eyepiece for either designs (i.e. EPE one either side of the eyepiece) would function the same.  
With regard to claim 9, Levola teaches that the first protrusions (21a, Figure 3a) have a first grating orientation and the second protrusions have a second grating (22a) orientation different from the first grating orientation.  

With regard to claim 11, as shown in Figure 2a and 3a, Levola also teaches that a different protrusions (21b) may be included to deflect the second portion of the light into a fourth portion of the light such that a third interference between the second portion of the light and the fourth portion of the light is obtained.  It is within general level of skill in the art to apply the teachings of Levola to alternative using the protrusions (21b) as the second protrusions.  
With regard to claim 12, it is implicitly true that the light beam for projecting the image includes different portions of the light including the fourth portion of the light.  

Claim 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517) and US patent application publication by Jarvenpaa et al (PN. 10,061,124).
Claim 13 has been amended to necessitate the new grounds of rejection.  
Levola teaches a method for projecting an image (please see Figures 1, 2a, and 3a) wherein the method comprises the step of diffracting, by an orthogonal pupil expander (OPE, 10, Figure 1 and 2a) comprising one or more diffractive elements (please see paragraph [0047]), light associated with the image into a first portion, the step of deflecting by a grating portion (21a) serves as the protrusions, the light associated with the image into a second portion of the step of diffracting, by an exit pupil expander (EPE, 30) comprising one or more diffractive elements (please see paragraph [0047]), optically coupled to the OPE and the protrusions, the first portion of the light and the second portion of the light into a light beam for projecting the image, (please see Figure 1, 2a and 3a).  
This reference has met all the limitations except that it does not explicitly that a striation of the image decreases as the obtained interference is decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art since the optical eyepiece taught by Levola has identical structure as the instant application as claimed, the decrease of the striation of the image as the obtained interference decreases should be implicitly included.   
Furthermore, since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
Levola also teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side.   Levola however does not teach explicitly that the OPE (10) is superimposed over at least one of the protrusions (21a).  Jarvenpaa et al in the same field of endeavor teaches an eyepiece with beam expanders wherein the exit pupil expander (230, Figures 5a and 5b) may alternatively be positioned at the same side or first side of the eyepiece Jarvenpaa et al to alternatively design the EPE to be positioned on the same side of the eyepiece as the OPE for the benefit of providing different design for the eyepiece for either designs (i.e. EPE one either side of the eyepiece) would function the same.  
With regard to claim 14, Levola teaches that the first portion of the light is associated with a first phase of the light and the second portion of the light is associated with a second phase of light different from the first phase. 
With regard to claim 15, Levola in light of Konda et al teach that a randomized component of the light associated with the image via the disrupted regularity of the protrusions.  
With regard to claim 16, Levola in light of Konda et al teaches that the protrusions are configured to deflect the light into the second portion of the light such that a coherence of the light beam for projecting the image decreases as the obtained interference is decreased.  
With regard to claims 18-20, Levola et al in light of Konda et al teaches that the method further comprising the step of deflecting by additional protrusions, (21b, 22a and 22b), the first portion of the light into a third portion of the light, such that the interference between the first portion of the light and the second portion light is obtained.  The first portion of the light is associated with a first phase of light, (via OPE, 10), the second portion of the light is associated with a second phase of light, (via the first protrusions) different from the first phase and the third portion of the light is associated with a third phase of light, (via additional protrusions), different from the first phase and the second phase.  Levola teaches that by the additional protrusion, (such as 21b), the second portion of the light is deflecting into a fourth portion of the light such that interference between the second portion of the light and fourth portion of the light is obtained.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola,  Konda et al and Jarvenpaa et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The method for projecting an image taught by Levola in combination with the teachings of Konda et al and Jarvenpaa et al as described in claim 13 above has met all the limitations of the claims. 
With regard to claim 17, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of endeavor teaches that by orienting the grating or protrusions in different orientation, the generated light from the protrusions would have different polarization directions, (please see Figure 4).  One skilled in the art would have the common knowledge that the interference could be reduced among lights having different polarization states.  It would then have been obvious to one skilled in the art to modify the orientation of the protrusions to introduce polarization component to the light for the benefit of reducing the interference between the first and second portions of the light.  
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. The amended claims have been fully considered and rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments concerning the decreases of the striation of the image, since the applicant does not claim any specific feature to enable this decreasing and since the eyepiece of Levola has essentially the same structure as the eyepiece of the instant 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/         	Primary Examiner, Art Unit 2872